Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 05/13/2021 in which claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (US 2016/0261852 A1) (IDS provided 05/13/2021).
Regarding claim 1, Hirasawa discloses an imaging device comprising a stereo imager, wherein the stereo imager includes a plurality of sensors, each sensor of the plurality of sensors has an imaging unit formed with a plurality of repeating units (para [0115] –[0118]  & Figs. Figs. 16, 17(A)-17(B) teaches of the image processing device 30 with imaging units 31 and 32 corresponding to stereo cameras and imaging unit 31 and imaging unit 32 are each repeated in four-pixel unit) , the imaging unit includes a polarizer having at least one kind of polarization spindle angle (Para[0116] –[0118] & Figs. 16, 17(A)-17(B) teaches of the imaging unit 31 has a pixel configuration first pixel group formed by the pixels with polarization characteristics and the second pixel group formed by the pixels having the different polarization direction from the polarization direction of the first pixel group, The imaging unit 32 corresponds to a second imaging unit which has a pixel configuration including the third pixel group formed by the pixels having the different polarization direction from the polarization direction of the first image at the position corresponding to the first pixel group and the fourth pixel group formed by the pixels with the same configuration as the configuration of the second pixel group at the position corresponding to the second pixel group & i.e. the polarization directions of the polarization filter is shown in figs. 17(A)-(B) which represent the angles. Para [0072] –[0073] teaches polarization angle), and at least two unit images obtained by a plurality of the imaging units are combined, to obtain information about polarization in at least three directions, and generate normal information (Para[0117] - [0119] & Figs. 16, 17(A)-17(B) teaches image sensor 310 of imaging unit 31 an image formed by the pixels which have two polarization directions and are the first pixel group and the unpolarized pixels which are the second pixel group is obtained and image sensor 320 of imaging unit 32 an image formed by the pixels of the third pixel group having two different polarization directions from the polarization direction of the imaging unit 31 and the unpolarized pixels which are the fourth pixel group is obtained, That is, in the case of FIG. 17, the polarized image having four polarization directions is output to the normal-line map generation unit 37).  

 	Regarding claim 2, Hirasawa further discloses the imaging device, wherein a polarizer having the at least one kind of polarization spindle angle included in one imaging unit of the plurality of imaging units, and a polarizer having the at least one kind of polarization spindle angle included in each of the plurality of imaging units other than the one imaging unit differ from each other in the polarization spindle angle (Para[0116] –[0119] & Figs. 16, 17 (A)-(B) teaches of the imaging unit 31 corresponds to a first imaging unit which has a pixel configuration including the first pixel group formed by the pixels with polarization characteristics and the second pixel group formed by the pixels having the different polarization direction from the polarization direction of the first pixel group or the pixels with no polarization characteristics), and each of the imaging units other than the one imaging unit does not include the polarizer having the at least one kind of polarization spindle angle included in the one imaging unit (Para[00116] & Fig. 16 teaches the imaging unit 32 corresponds to a second imaging unit which has a pixel configuration including the third pixel group formed by the pixels having the different polarization direction from the polarization direction of the first image at the position corresponding to the first pixel group and the fourth pixel group formed by the pixels with the same configuration as the configuration of the second pixel group at the position corresponding to the second pixel group).

 	Regarding claim 3, Hirasawa further discloses the imaging device, wherein a plurality of the unit images is reconstructed on a basis of a stereo correspondence relationship (Para[0119] - [0122] & Fig. 16 teaches of extracting images form imaging units 31 and 32 and outputs matching images).  

 	Regarding claim 4, Hirasawa further discloses the imaging, wherein each imaging unit of the plurality of imaging units includes a polarizer having two or less kinds of the polarization spindle angles (para[0118] - [0119] teaches of imaging units 31, 32 provided with polarization filters having a plurality of polarization directions, pixels having two different polarization direction are provided).

 	Regarding claim 8, Hirasawa further discloses the imaging device, wherein each imaging unit of the plurality of imaging units has repeating units including a polarizer and repeating units not including a polarizer, and a ratio between the repeating units including a polarizer and the repeating units not including a polarizer is substantially the same among the respective imaging units of the plurality of imaging units (Figs. 16, 17 (A) – (B) & Para[0116] - [0119] indicates in the pixel configuration of the imaging unit 31 and the pixel configuration of the imaging unit 32, four-pixel units including unpolarized pixels and polarized pixels are repeated, and the disposition patterns and the ratios between the unpolarized pixels and polarized pixels are same).  

 	Regarding claim 9, Hirasawa further discloses the imaging device, wherein each imaging unit of the plurality of imaging units has repeating units including a polarizer and repeating units not including a polarizer, and a layout pattern of the repeating units including a polarizer and the repeating units not including a polarizer is substantially the same among the respective imaging units of the plurality of imaging units (Figs. 16, 17 (A) – (B) & Para[0116] - [0119] indicates in the pixel configuration of the imaging unit 31 and the pixel configuration of the imaging unit 32, four-pixel units including unpolarized pixels and polarized pixels are repeated, and the disposition patterns and the ratios between the unpolarized pixels and polarized pixels are same).  

 	Regarding claim 10, Hirasawa discloses an imaging device comprising a stereo imager, wherein the stereo imager includes a first sensor and a second sensor, the first sensor has a first imaging unit formed with a plurality of repeating units, the second sensor has a second imaging unit formed with a plurality of repeating units (para [0115] –[0118]  & Figs. Figs. 16, 17(A)-17(B) teaches of the image processing device 30 with imaging units 31 and 32 corresponding to stereo cameras and imaging unit 31 and imaging unit 32 are each repeated in four-pixel unit), the first imaging unit includes a polarizer having at least one kind of polarization spindle angle,91 SYP329098WO01 the second imaging unit includes a polarizer having at least one kind of polarization spindle angle (Para[0116] –[0118] & Figs. 16, 17(A)-17(B) teaches of the imaging unit 31 has a pixel configuration first pixel group formed by the pixels with polarization characteristics and the second pixel group formed by the pixels having the different polarization direction from the polarization direction of the first pixel group, The imaging unit 32 corresponds to a second imaging unit which has a pixel configuration including the third pixel group formed by the pixels having the different polarization direction from the polarization direction of the first image at the position corresponding to the first pixel group and the fourth pixel group formed by the pixels with the same configuration as the configuration of the second pixel group at the position corresponding to the second pixel group & i.e. the polarization directions of the polarization filter is shown in figs. 17(A)-(B) which represent the angles. Para [0072] –[0073] teaches polarization angle), and a first unit image obtained by the first imaging unit and a second unit image obtained by the second imaging unit are combined, to acquire information about polarization in at least three directions, and generate normal information (Para[0117]- [0119] & Figs. 16, 17(A)-17(B) teaches image sensor 310 of imaging unit 31 an image formed by the pixels which have two polarization directions and are the first pixel group and the unpolarized pixels which are the second pixel group is obtained and image sensor 320 of imaging unit 32 an image formed by the pixels of the third pixel group having two different polarization directions from the polarization direction of the imaging unit 31 and the unpolarized pixels which are the fourth pixel group is obtained, That is, in the case of FIG. 17, the polarized image having four polarization directions is output to the normal-line map generation unit 37).  

Para[0116] –[0119] & Figs. 16, 17 (A)-(B) teaches of the imaging unit 31 corresponds to a first imaging unit which has a pixel configuration including the first pixel group formed by the pixels with polarization characteristics and the second pixel group formed by the pixels having the different polarization direction from the polarization direction of the first pixel group or the pixels with no polarization characteristics), and the second imaging unit does not include the polarizer of the first imaging unit having at least one kind of polarization spindle angle (Para[0116] –[0119] & Figs. 16, 17 (A)-(B) teaches the imaging unit 32 corresponds to a second imaging unit which has a pixel configuration including the third pixel group formed by the pixels having the different polarization direction from the polarization direction of the first image at the position corresponding to the first pixel group and the fourth pixel group formed by the pixels with the same configuration as the configuration of the second pixel group at the position corresponding to the second pixel group).

 	Regarding claim 12, Hirasawa further discloses the imaging device, wherein the first unit image and the second unit image are reconstructed on a basis of a stereo correspondence relationship (Para[0119] - [0122] & Fig. 16 teaches of extracting images form imaging units 31 and 32 and outputs matching images).  .  

para [0118] - [0119] & Fig. 16 teaches of imaging units 31, 32 provided with polarization filters having a plurality of polarization directions, pixels having two different polarization direction are provided)..  

 	Regarding claim 17, Hirasawa further discloses the imaging device, wherein the first imaging unit has repeating units including a polarizer and repeating units not including a polarizer (Para[0118] – [0119] & Fig. 17 (A) teaches of the image sensor 310 of the imaging unit 31 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist),93 SYP329098WO01 the second imaging unit has repeating units including a polarizer and repeating units not including a polarizer (Para[0118] – [0119] & Fig. 17 (B) teaches the image sensor 320 of the imaging unit 32 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist), and a ratio between the repeating units including a polarizer and the repeating units not including a polarizer in the first imaging unit, and a ratio between the repeating units including a polarizer and the repeating units not including a polarizer in the second imaging unit are substantially the same (Figs. 16, 17 (A) – (B) & Para[0116] - [0119] indicates in the pixel configuration of the imaging unit 31 and the pixel configuration of the imaging unit 32, four-pixel units including unpolarized pixels and polarized pixels are repeated, and the disposition patterns and the ratios between the unpolarized pixels and polarized pixels are same).  

	Regarding claim 18, Hirasawa further discloses the imaging device, wherein the first imaging unit has repeating units including a polarizer and repeating units not including a polarizer (Para[0118] – [0119] & Fig. 17 (A) teaches of the image sensor 310 of the imaging unit 31 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist),93 SYP329098WO01 the second imaging unit has repeating units including a polarizer and repeating units not including a polarizer (Para[0118] – [0119] & Fig. 17 (B) teaches the image sensor 320 of the imaging unit 32 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist), and a layout pattern of the repeating units including a polarizer and the repeating units not including a polarizer in the first imaging unit, and a layout pattern the repeating units including a polarizer and the repeating units not including a polarizer in the second imaging unit are substantially the same (Figs. 16, 17 (A) –(B) & Para[0116]-[0119] indicates in the pixel configuration of the imaging unit 31 and the pixel configuration of the imaging unit 32, four-pixel units including unpolarized pixels and polarized pixels are repeated, and the disposition patterns and the ratios between the unpolarized pixels and polarized pixels are same).  

 	Regarding claim 19, Hirasawa discloses an electronic apparatus comprising the imaging device according to claim 1 (Fig. 25 & Para[0164] teaches smartphone used as an image processing device & Para [0115] - [0019] & Figs. 16, 17(A)-(B) teaches of the image processing device 30).  

 	Regarding claim 20, Hirasawa discloses an electronic apparatus comprising the imaging device according to claim 10 (Fig. 25 & Para[0164] teaches smartphone used as an image processing device & Para [0115] - [0019] & Figs. 16, 17(A)-(B) teaches of the image processing device 30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. (US 2016/0261852 A1) ((IDS provided 05/13/2021) in view of Kanamori et al. (US 2014/0092227 A1) (IDS provided 05/13/2021).

 	Regarding claim 5, Hirasawa discloses the imaging device according to claim 1, Hirasawa further disclose wherein each imaging unit of the plurality of imaging units includes a polarizer having two kinds of the polarization spindle angles (Para [0118] – [0119] & Fig. 17 (A) teaches of the image sensor 310 of the imaging unit 31 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist). 
 	Hirasawa does not explicitly disclose and the two kinds of the polarization spindle angles are orthogonal to each other in each imaging unit of the plurality of imaging units. However Kanamori discloses wherein each imaging unit of the plurality of imaging units includes a polarizer having two kinds of the polarization spindle angles, and the two kinds of the polarization spindle angles are orthogonal to each other in each imaging unit of the plurality of imaging units (Para [0141] FIGS. 6, 17A to 17E illustrate some exemplary polarization mosaic arrangements for polarizers, of which the polarization directions are defined by four different angles of 0, 45, 90 and 135 degrees on the image capturing plane of the monochrome broadband polarization image sensor 115).  It would have been obvious to one having ordinary skill in the art before the effective 0 of Kanamori in order to provide a system which computes polarization degree for a pixel and generates polarization degree image.

 	Regarding claim 14, Hirasawa discloses the imaging device according to claim 10, Hirasawa further disclose wherein the first imaging unit includes a polarizer having two kinds of polarization spindle angles (Para [0118] – [0119] & Fig. 17 (A) teaches of the image sensor 310 of the imaging unit 31 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist), and the second imaging unit includes a polarizer having two kinds of polarization spindle angles Para[0118] – [0119] & Fig. 17 (B) teaches the image sensor 320 of the imaging unit 32 is configured such that unpolarized pixels and pixels provided with polarization filters having a plurality of polarization directions coexist).
 	Hirasawa does not explicitly wherein the first imaging unit includes a polarizer having two kinds of polarization spindle angles and the two kinds of92 SYP329098WO01 polarization spindle angles are orthogonal to each other in the first imaging unit, and the second imaging unit includes a polarizer having two kinds of polarization spindle angles, and the two kinds of polarization spindle angles are orthogonal to each other in the second imaging unit. However Kanamori discloses wherein the first imaging unit includes a polarizer having two kinds of polarization spindle angles, and the two kinds of92 SYP329098WO01 polarization spindle angles  (Para [0141] FIGS. 17A to 17E illustrate some exemplary polarization mosaic arrangements for polarizers, of which the polarization directions are defined by four different angles of 0, 45, 90 and 135 degrees on the image capturing plane of the monochrome broadband polarization image sensor 115).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an image processing method with  pixel configuration having different polarization directions for the imaging unit  of Hirasawa with  polarized image generation method in which  adjacent pixels having a pattern of polarization directions which differ from one another by 900 of Kanamori in order to provide a system which computes polarization degree for a pixel and generates polarization degree image.

11. Claims 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. (US 2016/0261852 A1) (IDS provided 05/13/2021) in view of Kaizu et al. (WO 2018/074064 A1 ) (IDS provided 05/13/2021, machine translation attached).

 	Regarding claim 6, Hirasawa discloses the imaging device according to claim 1, Hirasawa does not explicitly disclose, wherein one imaging unit of the plurality of imaging units includes a polarizer having a polarization spindle angle of 22.5 degrees and a polarizer having a polarization spindle angle of 112.5 degrees, and another imaging unit of the plurality of imaging units includes a polarizer having a polarization spindle angle of (Para [0038] - [0040] & Figs. 7, 8 teaches of the polarization filter and polarization pixel with polarization directions 22.50, 67.5 0, 112.50, 157.50   & Fig. 8 shows when the polarization pixel with alpha 0= 22.50, is reversed in the vertical direction or horizontal direction, the polarization direction is alpha 3 =157.50), and another imaging unit of the plurality of imaging units includes a polarizer having a polarization spindle angle of 67.5 degrees and a polarizer having a polarization spindle angle of 157.5 degrees. (Para [0038] - [0040] & Figs. 7, 8 teaches when the polarization pixel whose reference side is switched that is alpha 0=22.50 is rotated by 900, the polarization direction becomes alpha 2 =112.50 and the polarization direction is alpha 1 = 67.50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an image processing method with  pixel configuration having different polarization directions for the imaging unit  of Hirasawa with the method for imaging with imaging unit in which since the positional relationships in the polarization direction with respect to the pixels of the image sensor becomes equal in the plurality of polarization directions of Kaizu  in order to provide a system to reduce variation sensitivity due to a difference in polarization direction.


Figs. 17 (A)-(B)). 	Hirasawa does not explicitly disclose and a difference in the polarization spindle angle among the polarizers of the respective imaging units of the plurality of 90 SYP329098WO01 imaging units is not smaller than five degrees and not greater than 85 degrees. However discloses and a difference in the polarization spindle angle among the polarizers of the respective imaging units of the plurality of 90 SYP329098WO01 imaging units is not smaller than five degrees and not greater than 85 degrees (Para [0040] teaches the polarization directions are   22.50, 67.5 0, 112.50, 157.50 the angle difference in the polarization direction can be set to an equal angle 450). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an image processing method with  pixel configuration having different polarization directions for the imaging unit  of Hirasawa with the method for imaging with imaging unit in which since the positional relationships in the polarization direction with respect to the pixels of the image sensor becomes equal in the plurality of polarization directions of Kaizu  in order to provide a system to reduce variation sensitivity due to a difference in polarization direction.

 	Regarding claim 15, Hirasawa discloses the imaging device according to claim 10, Hirasawa does not explicitly disclose, wherein the first imaging unit includes a polarizer having a polarization spindle angle of 22.5 degrees and a polarizer having a polarization spindle angle of 112.5 degrees, and the second imaging unit includes a polarizer having a polarization spindle angle of 67.5 degrees and a polarizer having a polarization spindle Para [0038] - [0040] & Figs. 7, 8 teaches of the polarization filter and polarization pixel with polarization directions 22.50, 67.5 0, 112.50, 157.50   & Fig. 8 shows when the polarization pixel with alpha 0= 22.50, is reversed in the vertical direction or horizontal direction, the polarization direction is alpha 3 =157.50), and the second imaging unit includes a polarizer having a polarization spindle angle of 67.5 degrees and a polarizer having a polarization spindle angle of 157.5 degrees (Para [0038] - [0040] & Figs. 7, 8 teaches when the polarization pixel whose reference side is switched that is alpha 0=22.50 is rotated by 900, the polarization direction becomes alpha 2 =112.50 and the polarization direction is alpha 1 = 67.50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an image processing method with  pixel configuration having different polarization directions for the imaging unit  of Hirasawa with the method for imaging with imaging unit in which since the positional relationships in the polarization direction with respect to the pixels of the image sensor becomes equal in the plurality of polarization directions of Kaizu  in order to provide a system to reduce variation sensitivity due to a difference in polarization direction.

 	Regarding claim 16, Hirasawa discloses the imaging device according to claim 10, Hirasawa further discloses, wherein the first imaging unit includes a polarizer having one kind of polarization spindle angle, the second imaging unit includes a polarizer having one kind of polarization spindle angle (Figs. 17 (A)-(B)).
Para [0040] teaches the polarization directions are   22.50, 67.5 0, 112.50, 157.50, the angle difference in the polarization direction can be set to an equal angle 450). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an image processing method with  pixel configuration having different polarization directions for the imaging unit  of Hirasawa with the method for imaging with imaging unit in which since the positional relationships in the polarization direction with respect to the pixels of the image sensor becomes equal in the plurality of polarization directions of Kaizu  in order to provide a system to reduce variation sensitivity due to a difference in polarization direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425